FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 7, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                   TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                      No. 07-3180
 JAMES EARL LINDSEY,                             (D.C. No. 06-CV-4143-RDR)
                                                         (D. Kansas)
          Defendant-Appellant.



                                ORDER AND JUDGMENT *


Before BRISCOE, McKAY, and McCONNELL, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is,

therefore, submitted without oral argument.

      Defendant James Earl Lindsey, a federal prisoner appearing pro se, seeks to

appeal the district court’s denial of his 28 U.S.C. § 2255 motion to vacate his


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
sentence. Because Defendant’s appeal is untimely, we must dismiss for lack of

subject matter jurisdiction.

      In 2004, Defendant was convicted by a jury of possession of crack cocaine

with intent to distribute, in violation of 21 U.S.C. § 841(a)(1); possession of

marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1);

knowingly and intentionally carrying a firearm during and in relation to a drug

trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A); and possession of a

firearm by a drug addict or user in violation of 18 U.S.C. § 922(g)(3). On direct

appeal, Defendant only challenged the district court’s denial of his motion to

suppress evidence obtained during a traffic stop, and, in an unpublished decision,

we affirmed his conviction. See United States v. Lindsey, 160 Fed. Appx. 708

(10th Cir. 2005).

          Defendant then filed this § 2255 petition, raising a litany of claims based

upon alleged ineffective assistance of counsel. 1 In a Memorandum and Order


      1
         Defendant claimed that his appellate counsel was ineffective in (1) failing
to challenge the district court’s ruling that Defendant’s rights under the Speedy
Trial Act, 18 U.S.C. § 3161, were not violated; (2) failing to challenge the
support in the record for various factual determinations made during the motion to
suppress; and (3) failing to challenge the sufficiency of the evidence as to the
conviction for possessing a firearm as a drug addict or user. Defendant also
claimed that his trial counsel was ineffective in (1) failing to contend that the
state trooper who stopped him misapplied Kansas law regarding cracked
windshields; (2) failing to argue that the trooper illegally detained him after the
trooper determined that the crack in the windshield did not violate Kansas law;
(3) failing to object to perjured testimony at the suppression hearing; (4) failing to
                                                                        (continued...)

                                            2
dated January 29, 2007, the district court denied Defendant’s § 2255 petition

without conducting an evidentiary hearing. That same day, the district court

entered judgment against Defendant. Defendant filed a timely motion to

reconsider under Rule 59 of the Federal Rules of Civil Procedure, which the

district court denied in a Memorandum and Order dated April 16, 2007.

      Defendant, however, did not file a timely notice of appeal. “‘The filing of

a timely notice of appeal is an absolute prerequisite to our jurisdiction.’” United

States v. Ceballos-Martinez, 387 F.3d 1140, 1143 (10th Cir. 2004) (quoting

Parker v. Bd. of Pub. Utils., 77 F.3d 1289, 1290 (10th Cir. 1996)); see also

Bowles v. Russell, 127 S. Ct. 2360, 2363-64 (2007). Under Rules 4(a)(1)(B) and

4(a)(4)(A)(iv) of the Federal Rules of Appellate Procedure, Defendant had sixty

days to file a notice of appeal after the district court entered its order denying

Defendant’s motion to reconsider. See United States v. Pinto, 1 F.3d 1069, 1070

(10th Cir. 1993) (explaining that “the 60 day civil appeals period applies” to post-

conviction proceedings under § 2255); see also 28 U.S.C. § 2107(b). After the

district court denied his motion to reconsider on April 16, 2007, Defendant had



      1
        (...continued)
challenge the composition of the jury; (5) failing to subpoena certain information
that may have shown that the traffic stop was pretextual; (6) failing to allow him
to testify during trial; (7) failing to challenge, at sentencing, the validity of a prior
conviction; (8) failing to conduct vigorous cross examination of the two state
troopers; (9) failing to challenge the length and conduct of the dog sniff; and (10)
failing to challenge the presence of federal jurisdiction over his case.

                                            3
until June 15, 2007, to file a timely notice of appeal. See Fed. R. App. P.

4(a)(1)(B) & 4(a)(4)(A)(iv). The notice of appeal was not filed with the district

court until June 18, 2007—three days too late.

      The prison mailbox rule, Rule 4(c)(1) of the Federal Rules of Appellate

Procedure, does not rescue Defendant’s appeal. Rule 4(c)(1) provides:

      If an inmate confined in an institution files a notice of appeal in
      either a civil or a criminal case, the notice is timely if it is deposited
      in the institution’s internal mail system on or before the last day for
      filing. If an institution has a system designed for legal mail, the
      inmate must use that system to receive the benefit of this rule.
      Timely filing may be shown by a declaration in compliance with 28
      U.S.C. § 1746 or by a notarized statement, either of which must set
      forth the date of deposit and state that first-class postage has been
      prepaid.

Fed. R. App. P. 4(c)(1). We recently explained the requirements for compliance

with Rule 4(c)(1):

      [A]n inmate must establish timely filing under the mailbox rule by
      either (1) alleging and proving that he or she made timely use of the
      prison’s legal mail system if a satisfactory system is available, or (2)
      if a legal system is not available, then by timely use of the prison’s
      regular mail system in combination with a notarized statement or a
      declaration under penalty of perjury of the date on which the
      documents were given to prison authorities and attesting that postage
      was prepaid.

Price v. Philpot, 420 F.3d 1158, 1166 (10th Cir. 2005) (citing Ceballos-Martinez,

387 F.3d at 1144-45). Here, Defendant’s notice of appeal is dated June 13, 2007,

as is the certificate of service accompanying his notice of appeal. The envelope

in which he mailed these documents to the district court is stamped as “received”


                                           4
on June 14, 2007, by the prison in which Defendant is incarcerated, and is

postmarked June 15, 2007. Nevertheless, the district court did not receive and

file the notice of appeal until June 18, 2007, and Defendant neither “alleg[ed] and

prov[ed] that he . . . made timely use of the prison’s legal mail system,” nor

“timely use[d] . . . the prison’s regular mail system in combination with a

notarized statement or a declaration under penalty of perjury of the date on which

the documents were given to prison authorities and attesting that postage was

prepaid.” Philpot, 420 F.3d at 1166. Defendant cannot avail himself of the

prison mailbox rule, and we lack subject matter jurisdiction over his appeal.

      We therefore DISMISS Defendant’s appeal for lack of subject matter

jurisdiction.


                                              Entered for the Court


                                              Mary Beck Briscoe
                                              Circuit Judge




                                          5